DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-24 as originally filed on 01/22/2021 are pending, and have been examined on the merits.  

Specification
3.	The disclosure is objected to because of the following informalities: 
	The section of the as-filed Specification, at pg. 1, lines 3-7, titled “CROSS-REFERENCE TO RELATED APPLICATION(S)” should be amended to include the Patent Number (U.S. 10,898,262) of the Parent Application (U.S. 15/333,853).
Appropriate correction is required.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Claim 1 includes a period (“.”) in line 21 of the claim, in the recitation of “holes disposed on the dome-cover. The catheter according to…” that should be deleted, as each claim should begin with a capital letter and end with a period, and periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See also MPEP § 608.01(m).  


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “The catheter according to claim 1, wherein the internal member comprises plastic” in lines 22-23 of the claim.  This recitation renders the claim indefinite, as it is not clear whether the limitation is intended to be part of the claim but erroneously includes the dependent claim preamble language (i.e., “The catheter according to claim 1”) as part of a grammatical (cut-and-paste) error, or, whether the limitation constitutes a draft dependent claim that wasn’t properly numbered and introduced.  Either way, the recitation renders the claim indefinite, as one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
8.	Dependent claims 2-13 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0228061 to Kallback et al. (“Kallback”) in view of U.S. Patent No. 5,507,725 to Savage (“Savage”), and further in view of U.S. Patent Application Publication No. 2014/0163546 to Govari et al. (“Govari”) and U.S. Patent Application Publication No. 2016/0317094 to Byrd et al. (“Byrd”).  
12.	Regarding claim 1, and as best understood [see rejection under § 112(b) above], Kallback teaches a catheter, comprising: 
an internal member [shaft (157) - ¶[0059]; FIG. 4]…, the internal member [(157)] configured to be inserted into a patient body [¶[0060]]; [and]
a sheet of a first flexible substrate [cylindrical flexible circuit (100) - ¶’s [0029], [0037], [0059]-[0062], and FIG. 4] having first and second edges [adjacent edges, ¶[0073]], the sheet of first flexible substrate is configured to wrap around the distal end [¶’s [0058], [0060]] of the internal member [shaft (157)] so that the first and second edges [adjacent edges, ¶[0073]] of the sheet of first flexible substrate are connected to each other to form a tube [FIG. 4], and which the sheet of first flexible substrate comprises conductive traces [¶’s [0036], [0041], [0042], [0059]-[0062], and FIG. 4] connected to one or more electrical devices [e.g., sensors (125), electrodes (130), transducers (160)... ¶’s [0045], [0048], [0061], and FIG. 4] coupled to the sheet of first flexible substrate [¶’s [0036] and [0061]]. 
Kallback further teaches wherein the internal member [(157)] comprises plastic [¶[0061]].
	A.	STRUCTURE OF INTERNAL MEMBER 
Kallback does not, however, teach that:
the internal member [(157)] has a base connected to a ring-shaped dome support by multiple ribs that extend from the base, the ring-shaped dome support located at an apex of a distal end of the internal member.
Savage, in a similar field of endeavor, teaches a steerable catheter which is highly maneuverable [col. 3, ll. 40-41].  With reference to FIG. 7, Savage teaches a strengthening member (72) positioned within catheter wall (50) to provide support for (and to retain) the circular integrity of the steerable catheter, especially when the catheter is in a bent state [col. 9, ll. 26-36].  Savage teaches that strengthening members (72) may axially extend substantially the entire length of catheter (10) or may optionally be positioned axially in only a selected portion of catheter wall (50), such as near tip (18) [col. 9, ll. 29-32].  With particular regard to the implementation depicted in FIG. 10, strengthening member (72c) extends axially through the length of catheter (10) and comprises struts (80, 82) integrally attached to a ring structure (78) [col. 10, ll. 21-31; FIG. 10].  Savage further teaches that multiple ring structures (78) may be utilized, and placed at, e.g., regular intervals along the length of catheter (10) [col. 10, line 63 – col. 11, line 1].  As broadly as currently claimed, a ring structure (78) positioned near a proximal end of catheter (10) comprises a “base,” a ring structure (78) positioned at the distal end of catheter (10) comprises a “ring-shaped dome support” [ring structure (78) is ring-shaped, and would provide additional support for a structure (e.g., a dome) attached to the distal end of the catheter (addressed in greater detail below)], and the struts (80, 82) that extend there-between comprise “ribs.”    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter of Kallback such that the internal member [(157)] has a base connected to a ring-shaped dome support by multiple ribs that extend from the base, the ring-shaped dome support located at an apex of a distal end of the internal member, as taught by Savage, so as to provide support for (and to retain) the circular integrity of the insertion tube (157), especially when the insertion tube is in a bent state [Savage, col. 9, ll. 26-36].  
	B.	DOME-COVER WITH IRRIGATION HOLES 
While Kallback teaches that the flexible substrate [cylindrical flexible circuit (100)] includes irrigation holes [irrigation ports (141) - ¶[0062], and FIG. 4], the combination of Kallback and Savage does not teach:
 a dome-cover coupled to the tube formed by the sheet of first flexible substrate, the dome-cover comprises a tip electrode with irrigation holes disposed on the dome-cover. 
Govari, in a similar field of endeavor, teaches a catheter (24) including a dome-cover [see FIG. 5] comprising a tip electrode (60).  To provide local cooling and prevent adhesion during ablation, Govari teaches that tip electrode (60) may comprise perforations for irrigation (irrigation holes) that are coupled to one or more irrigation lumens [Govari, ¶[0032]].  
In view of Kallback’s teaching of the many uses of catheters [e.g., ¶’s [0004], [0045]] and the desire for multi-functionality (or extended functionality) [¶[0045]] of these devices, including use for ablation [¶[0048]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kallback and Savage to include a dome-cover coupled to the tube formed by the sheet of first flexible substrate, the dome-cover comprises a tip electrode with irrigation holes disposed on the dome-cover, as taught by Govari, as tip electrodes have the well-known benefits of increasing the surface area, and thereby, the thermal transfer characteristics of the electrode, as well as facilitating the effective treatment of, e.g., non-planar target areas, while irrigation holes provide local cooling and prevent adhesion during ablation, as taught by Govari [Govari, ¶[0032]].
	C.	SECOND FLEXIBLE SUBSTRATE
Finally, while Kallback teaches that the medical device (e.g., catheter) can be formed from multiple flexible circuits (100) wrapped around the device and joined together [Kallback, ¶[0079]], the combination of Kallback, Savage, and Govari does not teach that the dome-cover is formed from a sheet of a second flexible substrate, or more particularly:
a sheet of a second flexible substrate configured to wrap around the ring-shaped dome support to define a dome-cover coupled to the tube formed by the sheet of first flexible substrate.
Byrd, in a similar field of endeavor, teaches a catheter (13) having a distal tip (17) in the shape of a dome-cover [see FIG. 3], which includes electrodes (70), and teaches that the distal tip (17), including the electrodes (70), can be made from a flexible circuit [see Byrd, ¶[0048]].
Accordingly, in view of Kallback’s explicit teaching that multiple flexible circuits (100) may be wrapped around the device and joined together [Kallback, ¶[0079]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kallback, Savage, and Govari, such that a sheet of a second flexible substrate [be] configured to wrap around the ring-shaped dome support [the ring structure (78) positioned at the distal end of catheter (10) of Kallback/Savage as detailed above] to define a dome-cover coupled to the tube formed by the first flexible substrate since one of ordinary skill in the art would have been capable of applying this known technique to a known device [forming a dome-cover from a flexible circuit wrapped around a ring-shaped dome support], and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
13.	Regarding claim 2, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the internal member [(157)] is hollow [¶[0059]; FIG. 4] so as to form an internal lumen [¶’s [0028], [0032], and [0060]].14.	Regarding claim 3, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the sheet of the first flexible substrate [cylindrical flexible circuit (100)] or the sheet of the second flexible substrate comprises a flexible printed circuit board (PCB) [¶’s [0029], [0037]].
15.	Regarding claim 4, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the sheet of the first flexible substrate [cylindrical flexible circuit (100)] comprises one or more films so as to form at least some of the conductive traces and the one or more electrical devices [¶'s [0037], [0041], [0042], [0049], [0061], and [0062]].
16.	Regarding claim 5, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the one or more electrical devices comprise one or more electrodes [electrodes (130) - ¶’s [0048] and [0061], and FIGS. 1, 2, & 4].
17.	Regarding claim 7, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the one or more electrical devices comprise one or more thermistors [thermistors (125) - ¶’s [0029], [0048], & [0055], and FIGS. 1, 2, & 4].
18.	Regarding claim 8, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the one or more electrical devices comprise one or more pressure sensors [¶’s [0029], [0045], [0048], and [0055]].19.	Regarding claim 9, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the one or more electrical devices comprise one or more position sensors [¶’s [0029], and [0055]].
20.	Regarding claim 10, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the respective sheets of the first and second flexible substrates comprise a single contiguous section [as broadly as claimed, when joined together, the first and second flexible substrates comprise a single contiguous section - ¶[0079]]. 
21.	Regarding claim 11, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kallback further teaches wherein the first and second edges of the sheet of first flexible substrate are welded to one another when wrapped around the distal end [Kallback, ¶[0073]].22.	Regarding claim 12, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While the combination of Kallback, Savage, Govari, and Byrd does not expressly teach that the dome-cover is glued to the apex of the distal end, Kallback teaches that is known to glue cylindrical flexible circuits into place [Kallback, e.g., ¶[0062]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kallback, Savage, Govari, and Byrd such that the dome-cover is glued to the apex of the distal end, as one of ordinary skill in the art would have been capable of applying this known technique [gluing] to a known device [flexible substrate] and the results [securing the dome-cover to the apex of the distal end] would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

23.	Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kallback, Savage, Govari, and Byrd, as applied to claim 1 above, and further in view of U.S. Patent No. 8,147,486 to Honour et al. (“Honour”). 
24.	Regarding claim 6, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Kallback teaches that the one or more electrical devices may comprise a variety of electrical devices [e.g., sensors (125), electrodes (130), transducers (160)... ¶’s [0045], [0048], [0061], and FIG. 4], the combination of Kallback, Savage, Govari, and Byrd does not expressly teach:
wherein the one or more electrical devices comprise one or more thermocouples.
Honour, in a similar field of endeavor, teaches a catheter, comprising an insertion tube [tubular body (40); col. 6, lines 48-55; col. 8, lines 11-14; col. 16, line 65 – col. 17, line 1; and FIGS. 3 & 17] for insertion into a patient body, a flexible substrate [flexible printed circuit (34); col. 16, line 65 – col. 17, line 64; and FIGS. 18-19] which is configured to wrap around a distal end of the insertion tube [FIGS. 17 & 20] and which comprises electrical interconnections [col. 7, line 54 – col. 8, line 10; and col. 17, line 59 – col. 18, line 2], and one or more electrical devices [col. 18, lines 14-21], which are coupled to the flexible substrate and are connected to the electrical interconnections [col. 7, line 54 – col. 8, line 10; and col. 17, line 59 – col. 18, line 2].  Honour further teaches wherein the electrical devices comprise one or more thermocouples [col. 11, line 57 - col. 12, line 20]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kallback, Savage, Govari, and Byrd such that the one or more electrical devices comprise one or more thermocouples, as taught Honour, in view of Kallback’s explicit teaching that it is possible to combine different electronic components and/or microelectromechanical systems to achieve multi-functionality or to integrate several electronic components or microelectromechanical systems of one kind to get extended functionality [Kallback, ¶[0045]].
25.	Regarding claim 13, the combination of Kallback, Savage, Govari, and Byrd teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Govari further teaches that the dome-cover is configured to be formed into a cup shape [as broadly as claimed, see FIG. 5], but does not teach that the dome-cover is made of a liquid crystal polymer (LCP) PCB.  
Kallback, however, further teaches that the substrate of a flexible circuit can be made from any number of different polymers including, as an example, liquid-crystal polymers [Kallback, ¶[0037]].  
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kallback, Savage, Govari, and Byrd so that the dome-cover is made of a liquid crystal polymer (LCP) PCB since such modification amounts merely to the substitution of one known substrate material for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
The combination of Kallback, Savage, Govari, and Byrd does not expressly teach that the cup shape is configured to be bonded to the apex of the distal end.  
Honour, in a similar field of endeavor, teaches a catheter, and teaches that is known to bond cylindrical flexible circuits to a surface (e.g., a body of a catheter) [Honour, col. 17, lines 18-24].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kallback, Savage, Govari, and Byrd such that the cup shape is configured to be bonded to the apex of the distal end, as one of ordinary skill in the art would have been capable of applying this known bonding technique to a known device [flexible substrate] and the results [securing the dome-cover to the apex of the distal end] would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
27.	Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,898,262.  
Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above.  

Allowable Subject Matter
28.	Claims 14-24 would be allowable upon the filing of a terminal disclaimer to obviate the nonstatutory double patenting rejection set forth above.
29. 	Regarding independent claim 14, neither the combination of Kallback, Savage, Govari, and Byrd, nor the other references of record, teach all the limitations of, or render obvious, the claimed method for producing a catheter, particularly the following limitation concerning the dome-cover: “forming a sheet of a second flexible substrate into a dome-cover to wrap around the ring-shaped dome support of the internal member and coupled to the tube formed by the first flexible substrate, the dome-cover comprises a tip electrode with non-metallized parts disposed between sections of the tip electrode; and perforating the non-metallized parts of the sheet of second flexible substrate so as to form irrigation holes” in combination with the other limitations of independent claim 14.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794